DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the claim amendments and page of the remarks filed 7/11/2022, with respect to the rejection of claims 27-28 under 35 U.S.C. 112(a) as set forth in paragraph 7 of the action mailed 5/4/2022, have been fully considered and are persuasive.  The rejection of claims 27-28 has been withdrawn. 

Applicant’s arguments, see the claim amendments and page of the remarks filed 7/11/2022, with respect to the rejection of claims 21-33, 35 and 38-40 under 35 U.S.C. 112(b) as set forth in paragraphs 8-10 of the action mailed 5/4/2022, have been fully considered and are persuasive.  The rejection of claims 21-22, 35 and 38-30 has been withdrawn. 

Allowable Subject Matter
Claims 21-33, 35 and 38-40 are allowed.

The following is an examiner’s statement of reasons for allowance: see paragraphs 13-14 in the action mailed 5/4/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/18/2022